Citation Nr: 9924971
Decision Date: 08/31/99	Archive Date: 11/08/99

DOCKET NO. 96-23 673               DATE AUG 31, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Chicago, Illinois

THE ISSUES

1. Entitlement to service connection for a lung disorder.

2. Entitlement to service connection for meningitis.

3. Entitlement to service connection for a brain tumor.

4. Entitlement to service connection for a coronary disorder.

REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the United
States

ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel

INTRODUCTION

The veteran had active military service from February 1943 to
September 1945, including a period as a Prisoner of War (POW) with
the German government, from September 1944 to January 1945.

This matter comes before the Board of Veterans' Appeals (BVA or
Board) on appeal from a June 1995 rating decision of the Department
of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois,
which denied the benefits sought on appeal.

The Board notes that in December 1994, the veteran submitted a
claim for dental conditions, due to his time as a POW. It does not
appear that the RO addressed that claim, and it is thus referred
back to the RO for any appropriate action.

FINDINGS OF FACT

1. There is no competent medical evidence of record of a nexus, or
link, between any current lung disorder and an incident of the
veteran's active military service.

2. There is no competent medical evidence of record of a nexus, or
link, between any current findings of meningitis and an incident of
the veteran's active military service.

3. There is no competent medical evidence of record of a nexus, or
link, between any current findings of a brain tumor and an incident
of the veteran's active military service.

4. Localized edema was not present during the veteran's captivity
as a POW, and coronary artery disease was not shown until many
years after discharge from service in 1945.

2 -

5. There is no probative medical evidence of record that any
current coronary disorder is due to an incident of the veteran's
active military service, including his time in captivity as a POW.

CONCLUSIONS OF LAW

1. The veteran has not presented evidence of a well grounded claim
for service connection for a lung disorder. 38 U.S.C.A. 5107 (West
1991).

2. The veteran has not presented evidence of a well grounded claim
for service connection for meningitis. 38 U.S.C.A. 5107 (West
1991).

3. The veteran has not presented evidence of a well grounded claim
for service connection for a brain tumor. 3 8 U.S.C.A. 5107 (West
1991).

4. A coronary disorder was not incurred or aggravated during active
military service. 38 U.S.C.A. 1110, 1112, 5107 (West 1991); 38
C.F.R. 3.303, 3.307, 3.309 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1. Background

The present appeal arises out of the veteran's claims for service
connection for a lung disorder, meningitis, a brain tumor, and a
coronary disorder. The veteran maintains that each of the foregoing
disorders are due to his active military service, including his
time spent as a Prisoner of War (POW) with the German government,
from September 1944 to January 1945.

- 3 -

The veteran's service military records are negative for any
evidence of a lung disorder, meningitis, a brain tumor, or a
coronary disorder. The veteran's service separation examination
report, dated in September 1945, is also negative for any evidence
of the claimed disorders.

The medical evidence of record subsequent to the veteran's
separation from service reveals the following. In September 1948,
the veteran underwent a VA examination, which was negative for any
evidence of the claimed conditions. In March 1949, the veteran was
hospitalized in a VA hospital with an admission diagnosis of
"possible early atrophic arthritis." It was noted that the veteran
had soft tissue swelling over the lateral aspect of both ankles,
which was mildly tender to palpation. The orthopedic consultant was
of the opinion that the veteran was suffering from a shortening of
the Achilles tendon, due to an old polio. The diagnosis was
arthritis, both ankles, mild, of undetermined etiology.

In December 1985, the veteran underwent a routine POW examination.
An x-ray of his chest revealed that both lung fields were normal,
and the heart size was also normal. It was noted that the veteran
had hypertension, and a history of a heart attack in 1960. There
were no findings made with respect to a lung disorder, meningitis,
or a brain tumor.

A July 1994 private medical record from Galesburg Cottage Hospital
reveals that the veteran manifested thoracic aortic and
brachiocephalic arterial branch atherosclerosis, and pulmonary
emphysema. Otherwise the pulmonary parenchymal and tracheobronchial
structures appeared unremarkable. An October 1994 private medical
statement from Carl E. Strauch, M.D., reveals that the veteran was
treated for peripheral vascular disease. It was also noted that the
veteran was followed on a yearly basis for a meningioma.

In October 1994, the veteran underwent a VA examination for
diseases/injuries of the brain, and he was diagnosed with presumed
meningioma of the right parasellar region, as well as transient
ischemic attack. The examiner noted that according to the veteran's
history and other medical records, there appeared to be a presumed

- 4 -

meningioma of the right parasellar region. In an October 1994 VA
examination for diseases of the heart, the diagnosis was
"peripheral vascular disease and coronary artery disease; however,
there is no evidence of Beri-Beri."

11. Laws and Regulations

Service connection may be granted for diseases or injuries incurred
or aggravated while in active military service. See 38 U.S.C.A.
1110 (West 1991); 38 C.F.R. 3.303 (1998). Additionally, in the case
of a veteran who is a former prisoner of war, and who was detained
or interned for not less than thirty days, certain diseases
specified by statute, including beriberi heart disease, may be
presumed to have been incurred in or aggravated by military
service, provided that the disease became manifest to a degree of
10 percent or more after military service. 38 U.S.C.A. 1112; 38
C.F.R. 3.307(a)(5), 3.309(c).

In reviewing any claim for service connection, however, the initial
question is whether the claim is well grounded. The veteran has
"the burden of submitting evidence sufficient to justify a belief
by a fair and impartial individual that the claim is well
grounded." 38 U.S.C.A. 5107(a); Robinette v. Brown, 8 Vet. App. 69,
73 (1995). A well grounded claim is "a plausible claim, one which
is meritorious on its own or capable of substantiation. Such a
claim need not be conclusive but only possible to satisfy the
initial burden of [5107]." Murphy v. Derwinski, 1 Vet. App. 78, 81
(1990).

To establish that a claim for service connection is well grounded,
a veteran must demonstrate "medical evidence of a current
disability; medical evidence, or, in certain circumstances, lay
evidence of in-service incurrence or aggravation of a disease or
injury; and medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury." Epps
v. Gober, 126 F. 3d 1464, 1468 (1997).

5 -

Alternatively, the United States Court of Appeals for Veterans
Claims (known as the United States Court of Veterans Appeals prior
to March 1, 1999) (hereinafter, "the Court") has indicated that a
claim may be well grounded based on application of the rule for
chronicity and continuity of symptomatology, set forth in 38 C.F.R.
3.303(b). See Savage v. Gober, 10 Vet. App. 488 (1997). The Court
held that the chronicity provision applies where there is evidence,
regardless of its date, which shows that a veteran had a chronic
condition either in service or during an applicable presumption
period and that the veteran still has such condition. See Savage,
10 Vet. App. at 498. That evidence must be medical, unless it
relates to a condition that the Court has indicated may be attested
to by lay observation. Id. If the chronicity provision does not
apply, a claim may still be well grounded "if the condition is
observed during service or any applicable presumption period,
continuity of symptomatology is demonstrated thereafter, and
competent evidence relates the present condition to that
symptomatology." Id.

III. Lung Disorder, Meningitis, and Brain Tumor

After reviewing the entire record, the Board finds that the veteran
has not submitted evidence of well grounded claims for service
connection for a lung disorder, for meningitis, and for a brain
tumor, and those claims must be denied on that basis. As noted
earlier, an essential element for establishing a well grounded
claim for service connection is medical evidence of a nexus between
the claimed in-service disease or injury and the current disease or
injury. See Epps, 126 F. 3d at 1468. In the present case, the
medical evidence is not so clear as to whether the veteran
currently has a lung disorder and/or a brain tumor. Nevertheless,
even accepting that the veteran has submitted adequate evidence of
a lung disorder and a possible brain tumor, there is no competent
medical evidence of record linking any of those disorders to an
incident of the veteran's military service. Moreover, there does
not appear to be any evidence of record of a current diagnosis of
meningitis, or residuals of meningitis. See Epps, 126 F. 3d at
1468.

The Board acknowledges the veteran's contentions that he currently
has the claimed conditions, as due to his military service,
including his time as a POW. However,

- 6 -

as the veteran does not appear to have any medical expertise or
training, he is not competent to comment on the presence of a
current disorder, including the etiology of a disorder. See
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) (laypersons
are not competent to offer medical opinions); see also Grottveit v.
Brown, 5 Vet. App. 91, 93 (1993) (lay assertions of medical
etiology cannot constitute evidence to render a claim well grounded
under section 5107(a)). In short, in the absence of competent
medical evidence of a current diagnosis of the claimed disorders,
which is medically linked to the veteran's military service, or
other evidence satisfying the Savage criteria noted earlier in this
decision, the appeal must fail as not well grounded.

As the veteran has not presented evidence of well-grounded claims
for service connection for a lung disorder, for meningitis, and for
a brain tumor, the VA is under no further duty to assist the
veteran in developing the facts pertinent to those claims. See
Epps, 126 F.3d at 1468 ("there is nothing in the text of [38
U.S.C.A.] 5107 to suggest that the [VA] has a duty to assist a
claimant until the claimant meets his or her burden of establishing
a 'well grounded' claim."). Furthermore, the Board is unaware of
the existence of any relevant evidence, which, if obtained, would
well ground the veteran's claims. See McKnight v. Gober, 131 F.3d
1483, 1485 (Fed. Cir. 1997).

The Board recognizes that this appeal is being disposed of in a
manner that differs from that utilized by the RO. The RO denied the
veteran's claims on the merits, while the Board has concluded that
the claims are not well grounded. However, the Court has held that
"when an RO does not specifically address the question whether a
claim is well grounded but rather, as here, proceeds to
adjudication on the merits, there is no prejudice to the veteran
solely from the omission of the well grounded analysis." Meyer v.
Brown, 9 Vet. App. 425, 432 (1996). The Board views its discussion
as sufficient to inform the veteran of any evidence necessary to
present well grounded claims for service connection for a lung
disorder, for meningitis, and for a brain tumor. See McKnight, 131
F.3d at 1485; Robinette, 8 Vet. App. at 77-78. In that regard,
competent medical evidence is needed that establishes a current
diagnosis of the claimed disorders, as well as competent medical
evidence of a

- 7 -

nexus or link between a current disorder and an incident of the
veteran's active military service.

IV. Coronary Disorder

The Board has considered the veteran's claim for service connection
for a coronary disorder in light of the regulations regarding
former POWs. In that regard, the Board reiterates that for former
POWs who were detained more than 30 days, as was the veteran,
service connection for certain diseases, such as beriberi heart
disease, including ischemic heart disease if the veteran
experienced localized edema during captivity, and peripheral
neuropathy except where directly related to infectious causes, may
be established by presumption if manifest to a degree of 10 percent
any time after discharge from service, even if there is no record
of such during service, in the absence of affirmative evidence to
the contrary. 38 C.F.R. 3.307(a)(5), 3.309(c). The expression
"affirmative evidence to the contrary" will not be taken to require
a conclusive showing, but such showing as would, in sound medical
reasoning and in the consideration of all the evidence of record,
support a conclusion that the disease was not incurred in service.
38 C.F.R. 3.307(d).

Upon an initial review of the record, the Board notes that in the
veteran's "Former POW Medical History," dated in May 1985, the
veteran reported that he had experienced swelling in the legs
and/or feet during captivity. Additionally, the Board notes that
the October 1994 VA examination report contains a diagnosis of
coronary artery disease. Accepting the veteran's statement as
credible or truthful for purposes of determining whether his claim
is well grounded, see Robinette, 8 Vet. App. at 75-76, the Board
finds the veteran's claim for service connection for a coronary
disorder to be "well grounded" within the meaning of 38 U.S.C.A.
5107(a). See Epps v. Gober, 126 F.3 d 1464, 1468 (1997); Murphy v.
Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet.
App. 49, 55 (1990). That is, the Board finds that the veteran has
presented a claim that is not implausible when his contentions and
the evidence of record are viewed in the light most favorable to

- 8 -

his claim. The Board also is satisfied that all the facts relevant
to this claim have been properly and sufficiently developed.

Although the Board finds that the veteran's claim for service
connection for a coronary disorder is well-grounded, the Board
finds that the preponderance of the evidence is against the claim,
and for the following reasons, service connection for a coronary
disorder is denied. In that regard, the Board initially notes that
the veteran claim for service connection for a coronary disorder
fails on principles of direct service connection, as there is no
competent medical evidence of record that links any current
coronary artery disorder to an incident of the veteran's active
military service. See Epps, supra. The only plausible basis
remaining to establish service connection in this case is by virtue
of-presumptive service connection, as set forth in 38 U.S.C.A.
1112, and 38 C.F.R. 3.309(c).

On a VA examination in December 1985 a history was recorded that
the veteran had had a heart attack in 1960, apparently his first,
and again in 1974.

As set forth earlier, the October 1994 VA examination report
contains an unequivocal statement that the veteran does not have
beriberi heart disease. However, that same examination report
contains a diagnosis of coronary artery disease. In a note to the
regulation governing presumptive service connection for former
POWs, "the term beriberi heart disease includes ischemic heart
disease in a former prisoner of war who had experienced localized
edema during captivity." 38 C.F.R. 3.309(c), note. In the present
case, the only evidence that the veteran had localized edema during
captivity, is the veteran's May 1985 "Former POW Medical History,"
in which he checked "yes" as to whether he experienced swelling of
the legs and/or feet during captivity. The Board does not dispute
the veracity of the veteran's statement. However, the Board finds
that considering all the evidence of record, there is affirmative
evidence to the contrary that the veteran's coronary artery disease
is related to his time as a POW.

In that regard, the Board notes that there are no findings
referable to coronary artery disease in the service medical records
and there is no medical opinion of record that

9 -

links the veteran's current coronary artery disease to his active
military service, including his time in captivity as a POW.
Further, in regard to the veteran's statement in 1985 that he
experienced localized edema during captivity, the Board notes that
the veteran's service medical records are negative for any evidence
of localized edema. The first evidence of edema appears a few years
following the veteran's separation from service, in a March 1949 VA
hospitalization. According to the hospital report, the veteran
related that he was in excellent health after discharge until about
8 months ago, in July 1948, when, while working in a department
store, he began having pain and swelling of both ankles. Various
doctors at other medical facilities, including a physician at the
current VA hospital, concluded that the veteran was suffering from
shortening of both Achilles tendons due to old polio, with
involvement of the legs and ankles. The veteran at the time
reported no history of swelling of the ankles or edema while in
captivity as a POW or at any other during service, including at the
time of his discharge in 1945.

The Board finds that the veteran's account given in 1949 as to when
he first experienced the selling or edema is very credible and
reliable as the events and symptoms were contemporaneous and fresh
in his mind. On the other hand, his statement in May 1985 was
almost 40 years after service, and at that time when precisely
events happened long in the past becomes less certain. There may
not be much difference between 1944 and 1948 in a person's memory.

The Board acknowledges that in an October 1994 VA examination
report, the examiner describes the veteran's medical history and
notes that the veteran had a history of right lower extremity
edema. However, the examiner appears to be referring to the
veteran's discharge from service, rather than his time during
captivity as a POW. Parenthetically, the Board notes that the
veteran continued to serve on active duty for approximately eight
months after being released from captivity with the German
government. In any event, the examiner was apparently relating
history furnished by the veteran, and as the Board indicated, what
happened 35 or 40 years ago could have happened in 1944, or 1945,
or later as far as his memory recollects the events. However, what
he could recall in 1949 is much more certain and reliable.

- 10- 

In short, even though the veteran may currently have coronary
artery disease, the Board is not persuaded that the veteran
experienced localized edema during captivity, so as to establish
presumptive service connection. 38 C.F.R. 3.309(c). In short, the
Board finds that the veteran is not entitled to service connection
for a coronary disorder by presumption, as due to POW status. 38
C.F.R. 3.309(c). The Board notes that it is within the Board's
authority to assess the credibility and weight of the evidence
before it. See Madden v. Gober, 125 F.3d 1477, 1481 (1997).

In conclusion, the Board finds that the preponderance of the
evidence is against the veteran's claim for service connection for
a coronary disorder, and the claim is denied. 38 U.S.C.A. 5107(b).

ORDER

In the absence of evidence of well grounded claims, service
connection for a lung disorder, for meningitis, and for a brain
tumor, is denied.

Service connection for a coronary disorder is denied.

BRUCE KANNEE 
Member, Board of Veterans' Appeals



